               Case 2:20-cv-00995-TSZ Document 32 Filed 09/16/21 Page 1 of 3




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          MELISSA CHINN, D.O.,
 8                               Plaintiff,
 9             v.                                          C20-995 TSZ
10        WHIDBEY PUBLIC HOSPITAL                          MINUTE ORDER
          DISTRICT, d/b/a WHIDBEY
11        HEALTH MEDICAL CENTER,
12                               Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1)   Plaintiff’s motion to compel discovery responses and deposition testimony
15
     beyond discovery cutoff, docket no. 23, is GRANTED1 in part as follows:
16                (a)     With respect to Interrogatory No. 6 and Request for Production E,
           defendant shall produce to plaintiff within twenty-one (21) days of the date of this
17         Minute Order the following materials: any summary of findings or notes created
           by Cindy Paget relating to plaintiff and plaintiff’s termination. To the extent no
18         responsive information or documents exist, defendant is DIRECTED to indicate
           such in its responses.
19

20

21         1
            The Court held oral argument on plaintiff’s motion to compel discovery responses and
   deposition testimony, docket no. 23, on September 15, 2021. This Minute Order confirms the
22 Court’s ruling on the record.

23

     MINUTE ORDER - 1
            Case 2:20-cv-00995-TSZ Document 32 Filed 09/16/21 Page 2 of 3




 1                (b)    With respect to Interrogatory No. 8 and Request for Production L,
          defendant shall produce to plaintiff within twenty-one (21) days of the date of this
 2        Minute Order the following materials: any responsive records documenting
          Dr. Christina Klemme’s conversations with defendant concerning Dr. Klemme’s
 3        belief she was being treated differently than her male counterparts prior to
          plaintiff’s termination. To the extent no responsive information or documents
 4        exist, defendant is DIRECTED to indicate such in its responses.

 5                (c)    With respect to Interrogatory No. 9 and Requests for Production M
          and N, defendant shall produce to plaintiff within twenty-one (21) days of the date
 6        of this Minute Order the following materials: (1) any reports related to
          defendant’s investigation into Dr. Nathan Tillotson’s alleged unsafe medical
 7        practices as reported by plaintiff, and (2) any records documenting plaintiff’s
          report to defendant that more surgeries were directed to plaintiff’s male
 8        counterparts. To the extent no responsive information or documents exist,
          defendant is DIRECTED to indicate such in its responses.
 9
                (d)    With respect to Interrogatory No. 11 and Request for Production P,
10        defendant shall produce to plaintiff within twenty-one (21) days of the date of this
          Minute Order the following: the Medical Group Management Association
11        (“MGMA”) Guide.

                  (e)    With respect to Request for Production T, defendant shall produce to
12        plaintiff within twenty-one (21) days of the date of this Minute Order the
          following materials: any notes or written records created by Cindy Paget, Colleen
13        Clark, and/or Connie Lippo referencing an October 2018 meeting concerning
          complaints which referred or related to plaintiff. To the extent no responsive
14        information or documents exist, defendant is DIRECTED to indicate such in its
          responses.
15
                 (f)    The Court finds good cause to extend the discovery cutoff, see
16        LCR 16(b)(6), for plaintiff to conduct the following depositions: (1) Dr. James
          Giem, (2) Ron Telles, (3) Dr. Nathan Tillotson, (4) Lisa Sanford, and
17        (5) defendant’s Fed. R. Civ. P. 30(b)(6) designee. Depositions of the witnesses
          shall be taken by the parties prior to October 15, 2021.
18
                 (g)     Plaintiff is AWARDED attorneys’ fees and costs in connection with
19        its motion to compel discovery in the amount of $1,000. See Fed. R. Civ. P.
          37(a)(5). Within ten (10) days of the date of this Minute Order, defendant shall
20        remit this sum by check made payable to the law firm of Schroeter Goldmark &
          Bender.
21
                 (h)    Except as GRANTED, plaintiff’s motion to compel is DENIED.
22

23

     MINUTE ORDER - 2
             Case 2:20-cv-00995-TSZ Document 32 Filed 09/16/21 Page 3 of 3




 1               (i)    The deadline to file dispositive motions is EXTENDED to
           October 21, 2021.
 2
          (2) The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4         Dated this 15th day of September, 2021.

 5                                                   Ravi Subramanian
                                                     Clerk
 6
                                                     s/Gail Glass
 7                                                   Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
